DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on March 26, 2019. Claims 1 through 20 are presently pending and are presented for examination. 

Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0002] reads "…relatively few parking available spaces…" which is grammatically incorrect. It is suggested to rephrase as -- relatively few available parking spaces --.  
Appropriate correction is required.

Claim Objections
Claim 8 is objected to because of the following informalities:  
The phrase "…wherein the user-defined criteria includes a prioritization ranking prioritizing separate ones of the user-defined criteria" is unclear. Examiner will interpret sentence as --…wherein the user-defined criteria includes a prioritization ranking prioritizing each of the user-defined criteria. --
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
a selection module…that…cause the one or more processors to identify an available parking space… (claim 1)
a selection module…that…cause the one or more processors to classify the available parking space… (claim 1)
a parking module…that…cause the one or more processors to generate parking instructions… (claim 1)
the selection module identifies the one or more attributes… (claim 2)
a drive control module…that…cause the one or more processors to navigate the subject vehicle within a search zone… (claim 5)
the drive control module further includes instructions to select new coordinates for the search zone… (claim 6)
the selection module further includes instructions to determine whether the one or more attribute satisfy the preference threshold… (claim 9)
the selection module assigns weight values to the one or more attributes of the available parking space… (claim 9)
the selection module further includes instructions to classify the available parking space… (claim 10)
the selection module further includes instructions to generate parking instructions… (claim 10)
the selection module further includes instructions to classify the available parking space… 
the selection module further includes instructions to deny the prohibited parking space… (claim 11)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Support for these limitations are as follows:
"Module," as used herein, includes a computer or electrical hardware component(s), firmware, a non-transitory computer-readable medium that stores instructions, and/or combinations of these components configured to perform a function(s) or an action(s), and/or to cause a function or action from another logic, method, and/or system. Module may include a microprocessor controlled by an algorithm, a discrete logic (e.g., ASIC), an analog circuit, a digital circuit, a programmed logic device, a memory device including instructions that when executed perform an algorithm, and so on. A module, in one or more embodiments, includes one or more CMOS gates, combinations of gates, or other circuit components. Where multiple modules are described, one or more embodiments include incorporating the multiple modules into one physical module component. Similarly, where a single module is described, one or more embodiments distribute the single module between multiple physical components. [0075]
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7-8, 12-14, 16, 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gusikhin et al. (US-9878709; hereinafter Gusikhin).
Regarding claim 1, Gusikhin teaches a vehicle control system for a subject vehicle (see Abstract), comprising: 
one or more sensors that output information describing an environment around the subject vehicle (see at least col 3, lines 7-14); 
one or more processors (see at least col 3, lines 28-37); and 
a memory communicably connected to the one or more processors and storing (see at least col 3, lines 28-32 and col 5, lines 20-29): 
a selection module (see at least col 3, lines 28-37) including one or more instructions that, when executed by the one or more processors, cause the one or more processors to: 
identify an available parking space and one or more attributes of the available parking space based, at least in part, on the information from the one or more sensors (see at least col 3, lines 28-32 and col 7, lines 16-23), 
classify the available parking space as a target parking space based, at least in part, on the one or more attributes satisfying a preference threshold defined according to one or more user-defined criteria that indicate characteristics of the target parking space (see at least col 9 line 65 – col. 10 line 2 and col 6, lines 36-40), and 
a parking module including one or more instructions that, when executed by the one or more processors, cause the one or more processors to generate parking instructions configured to cause the subject vehicle to park in the target parking space (see at least col 4, lines 62-67 and 44-45, and see col 9, lines 37-46).  
Regarding claim 2, Gusikhin teaches the vehicle control system of claim 1, wherein the selection module identifies the one or more attributes by one or more of: i. retrieving metadata about the available parking space according to a current location of the vehicle, ii. using one or more machine perception components to analyze the information from the one or more sensors and identify signs proximate to the available parking space, characteristics of an environment near the available parking space, and/or markings on a surface of the available parking space, and iii. communicating with a parking facility system to retrieve the one or more attributes (see at least col 7, lines 23-32).  
Regarding claim 3, Gusikhin teaches the vehicle control system of claim 1, wherein the one or more attributes indicate one or more of: i. physical characteristics of the available parking space (see at least col 8, lines 21-27), ii. contextual characteristics of the available parking space (see at least col 6, lines 28-53), and iii. regulatory characteristics of the available parking space (see at least Figure 11A).  
Regarding claim 5, Gusikhin teaches the vehicle control system of claim 1, further comprising a drive control module including one or more instructions that, when executed by the one or more processors, cause the one or more processors to navigate the subject vehicle within a search zone (see at least col 3, lines 28-32 and col 7, lines 60-67), wherein the selection module identifies the available parking space within the search zone and the drive control module includes instructions to define boundaries of the search zone based on a user setting (see at least col 6, lines 28-32 and col 7, lines 29-34).  
Regarding claim 7, Gusikhin teaches the vehicle control system of claim 1, wherein the user-defined criteria defines one or more of: 
a preferred type of parking area (see at least col 6, lines 49-53), 
a preferred type of parking space, 
a designated object or location to park near (see at least col 6, lines 49-53), 
a designated object or location to avoid parking near, 
a maximum parking price amount (see at least Figure 11A), 
a preferred spacing around a parking space (see at least col 7, lines 35-41), and 
a preferred parking space size (see at least col 7, lines 35-41).  
Regarding claim 8, Gusikhin teaches the vehicle control system of claim 7, wherein the user-defined criteria includes a prioritization ranking prioritizing separate ones of the user-defined criteria (see at least col 7, lines 29-32 and 60-63, and Figure 11A; i.e., Gusikhin generates parking zones based on user-defined criteria, such as an associated cost as shown in Figure 11A. When zones, which include parking spots with properties as requested, are 
Regarding claim 12, Gusikhin teaches the analogous material of that in claim 1 as recited in the instant claim. Gusikhin additionally teaches a method of improving autonomous parking of a subject vehicle… (see at least col 1, lines 13-18).
Regarding claim 13, Gusikhin teaches the analogous material of that in claim 2 as recited in the instant claim.
Regarding claim 14, Gusikhin teaches the analogous material of that in claim 3 as recited in the instant claim.
Regarding claim 16, Gusikhin teaches the analogous material of that in claim 5 as recited in the instant claim.
Regarding claim 18, Gusikhin teaches the analogous material of that in claim 1 as recited in the instant claim. Gusikhin additionally teaches a non-transitory computer-readable medium for controlling a subject vehicle and including instructions that when executed by one or more processors cause the one or more processors to… (see at least col 4, lines 34-38).
Regarding claim 19, Gusikhin teaches the analogous material of that in claim 5 as recited in the instant claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gusikhin in view of Sham (US-9827983).
Regarding claim 4, Gusikhin teaches the vehicle control system of claim 1.
 the one or more sensors includes a camera, and the parking module further includes instructions to provide a parking notification to an electronic device associated with a user of the subject vehicle, the parking notification requesting approval of the target parking space and including an image of the target parking space captured by the camera.
Sham, in the same field of endeavor, teaches the one or more sensors includes a camera (see at least col 6, lines 5-8), and the parking module further includes instructions to provide a parking notification to an electronic device associated with a user of the subject vehicle (see at least col 6, lines 9-17), the parking notification requesting approval of the target parking space (see at least col 6, lines 26-28) and including an image of the target parking space captured by the camera (see at least col 7, lines 41-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the parking module of the vehicle control system of Gusikhin to include a notification to the user requesting approval for the recommended parking spot, additionally incorporating a picture of the aforementioned spot as taught by Sham. The multitude of sensors described within the disclosure combined with an interactive display screen lead to the capability of performing this task, which allows the user to verify that the control system has selected a spot appropriately based on the user’s input preferences. This describes a human verification element which are common for autonomous and semi-autonomous vehicles (see Sham col 11 lines 14-20).
Regarding claim 15, Gusikhin in view of Sham teaches the analogous material of that in in claim 4 as recited in the instant claim.

Claims 6, 11, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gusikhin in view of Smid (US-20200130676).
Regarding claim 6, Gusikhin teaches the vehicle control system of claim 5.
However, Gusikhin does not teach the drive control module further includes instructions to select new coordinates for the search zone when no available parking space is identified within prior coordinates for the search zone after a pre-determined amount of time.
Smid, in the same field of endeavor, teaches the drive control module further includes instructions to select new coordinates for the search zone when no available parking space is identified within prior coordinates for the search zone after a pre-determined amount of time (see at least [0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the drive control module of vehicle control system of Gusikhin to select new coordinates to search within if no available spaces presented themselves as taught by Smid. The autonomous vehicle is instructed to satisfy a command (parking) that has a preferred set of criteria.  If no preferred spots are available when the vehicle navigates a parking zone, the vehicle may broaden its search zone so it does not search within the same area, continuously yielding no successful results, for a prolonged period of time (see Smid [0034] and [0040]). 
Regarding claim 11, Gusikhin teaches the vehicle control system of claim 1.
However, Gusikhin does not teach the selection module further includes instructions to classify the available parking space as a prohibited parking space based, at least in part, on the one or more attributes corresponding to one or more regulatory prohibitions, and to deny the prohibited parking space being classified as the target parking space.  
the selection module further includes instructions to classify the available parking space as a prohibited parking space based, at least in part, on the one or more attributes corresponding to one or more regulatory prohibitions, and to deny the prohibited parking space being classified as the target parking space (see at least [0046]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the selection module of the vehicle control system of Gusikhin to avoid selecting prohibited spots, such as handicap parking, if the vehicle’s user was not classified as being eligible to park in a designated area, as taught by Smid. Regulatory questions may be included in the initial set-up with other user-specific properties which would establish a profile prior to executing autonomous operation (see at least Smid [0029] and [0046]).
Regarding claim 17, Gusikhin in view of Smid teaches the analogous material of that in claim 6 as recited in the instant claim.
Regarding claim 20, Gusikhin in view of Smid teaches the analogous material of that in claim 6 as recited in the instant claim.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gusikhin in view of Chelian (US-20190382001).
Regarding claim 9, Gusikhin teaches the vehicle control system of claim 1, wherein the selection module further includes instructions to determine whether the one or more attributes satisfy the preference threshold… (see at least col 9 line 65 – col 10 line 2)
by determining whether a score for the available parking space surpasses the preference threshold, and wherein the selection module assigns weight values to the one or more attributes of the available parking space based, at least in part, on correspondence with the user-defined criteria and determines the score for the available parking space as a sum total of the weight values.
Chelian, in the same field of endeavor, teaches …by determining whether a score for the available parking space surpasses the preference threshold, and wherein the selection module assigns weight values to the one or more attributes of the available parking space based, at least in part, on correspondence with the user-defined criteria and determines the score for the available parking space as a sum total of the weight values (see at least [0075]-[0079]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the selection module of the vehicle control system of Gusikhin to provide numerical values for each individual aspect of the user-defined criteria and compare them to a preference threshold, as taught by Chelian. This would allow for the user to still attain a space that meets their requirements if the initial space was not to the user’s approval. For instance, the control system may designate a spot on the top floor of a parking garage as having the closest match to the user’s preferences, and the secondary spot being on the ground floor. However, it would take additional time to get to the top of the parking garage and the user may approve of the conditions on the ground floor, thereby selecting the secondary preference (see Chelian [0080]). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gusikhin in view of Chelian as applied to claim 9 above, and further in view of Smid
Regarding claim 10, the combination of Gusikhin and Chelian teach the vehicle control system of claim 9.
However, Gusikhin does not teach the selection module further includes instructions to: 
classify the available parking space as a potential parking space when the score does not surpass the preference threshold and does surpass a baseline threshold, and 
generate parking instructions configured to cause the subject vehicle to park in the potential parking space when no target parking space is found after a predetermined amount of time.
Chelian teaches the selection module further includes instructions to: 
classify the available parking space as a potential parking space when the score does not surpass the preference threshold and does surpass a baseline threshold (see Chelian [0079-0080]), and 
…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the selection module of the vehicle control system of Gusikhin with thresholds as taught by Chelian so that multiple available spots which fit the established criteria may be presented to the user. The user may decide to alter their selected criteria as they arrive to the destination or are presented with the highest ranked spot. Knowing that there are other spots to choose from which have similar characteristics is a desirable trait that users would likely utilize (see Chelian at least [0079-0080]).
Additionally, Gusikhin and Chelian do not teach the selection module further includes instructions to: 
…
generate parking instructions configured to cause the subject vehicle to park in the potential parking space when no target parking space is found after a predetermined amount of time.
Smid, in the same field of endeavor, teaches the selection module further includes instructions to: 
…
generate parking instructions configured to cause the subject vehicle to park in the potential parking space when no target parking space is found after a predetermined amount of time (see Smid at least [0033] and [0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the selection module of the vehicle control system of Gusikhin with the thresholds taught by Chelian, to classify an available space as “potential” when it falls within the aforementioned threshold preferences, as taught by Smid. Smid details the occasion where a desirable space, according to user-input, is preoccupied which is a likely occurrence in any parking lot.  Smid also explains that the vehicle will continue searching for available spots for a period of time, prior to selecting a lower ranked spot. This behavior will ensure that a vehicle designates the best available spot as being the destination spot according to user-defined criteria (see Smid [0034]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN PATRICK REIDY whose telephone number is (571)272-7660.  The examiner can normally be reached on Monday-Friday, 7:00am-4:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.P.R./Examiner, Art Unit 3663                                                                                                                                                                                                                                                                                                                                                                                                                
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        3/10/2021